United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30644
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE MIGUEL AYALA-MARIN, also known as Carlos Castenada-
Hernandez, also known as Carlos Hernandez,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                     USDC No. 02-CR-130-C-ALL
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Jose Miguel Ayala-Marin has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Ayala-Marin has filed a response.   Ayala-Marin’s request

for new counsel for his appeal is DENIED.     Our independent review

of the brief, the record, and Ayala-Marin’s response discloses no

nonfrivolous issue.   The motion for leave to withdraw is GRANTED,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30644
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.